Case 2:18-cv-03840-JMA-AYS Document 31 Filed 03/04/19 Page 1 of 1 PageID #: 592



 Brian P. Scibetta, Esq.
 MCCALLA RAYMER LEIBERT PIERCE, LLC
 420 Lexington Avenue, Ste. 840
 New York, NY 10170
 Telephone: 347-286-7409
 Attorneys for Defendants, JPMorgan Chase Bank, N.A., Kevin McHale,
 Datwan Green, Brandon North, and Mark T. Brewer

                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK

  OFRA LEVIN AND ISAAC LEVIN,                             Document filed electronically

            Plaintiffs,

            v.                                    Civil Action No.: 2:18-cv-03840-JMA-AYS

  J.P. MORGAN CHASE BANK, N.A.,
  KEVIN MCHALE, DATWAN GREEN,                           CERTIFICATE OF SERVICE
  AND BRANDON NORTH, MARK T.
  BREWER,

             Defendants.




                                 NOTICE OF APPEARANCE
 TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

           Please enter my appearance as counsel for Defendants, JPMorgan Chase Bank, N.A.,

 Kevin McHale, Datwan Green, Brandon North, and Mark T. Brewer, in the above-captioned

 matter.

                                            MCCALLA RAYMER LEIBERT PIERCE, LLC
                                            Attorneys for Defendants

 Dated: March 4, 2019                       By:    /s/ Brian P. Scibetta
                                                  Brian P. Scibetta, Esq.
